Citation Nr: 1632663	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  07-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neurological disorder of the left upper extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2011 and July 2013, the Board remanded the appeal for additional development and it now returns for further appellate review.  The Board has recharacterized the issue on appeal as it appears above so as to better reflect the Veteran's intent when he filed the current claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2011, the Board remanded the appeal to obtain an examination with a clarifying opinion as to whether the Veteran had a diagnosis of a neurological disorder of the left upper extremity (i.e., peripheral neuropathy) related to his military service.  While the Veteran failed to appear for his scheduled examinations, the Board found in the July 2013 remand that he may not have been provided notice of such examinations at the correct address and again remanded the matter for an examination with an opinion.  Thereafter, the Veteran was provided a VA examination in August 2013; however, the Board finds that such examination and accompanying opinion to be inadequate to decide the claim.     

In this regard, the August 2013 examiner found that the Veteran had subjective findings, but no objective findings, of peripheral neuropathy, but did not discuss the abnormal findings at the May 2006 nerve conduction study conducted at St. Bernards Medical Center which were suggestive of a polyneuropathy, nor the treatment records from Dr. G.L. Cranfill that diagnosed the claimant with polyneuropathy in May 2006 and neuropathy in June 2006.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The Board also finds the examination inadequate because, while the United States Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007), held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, the examiner did not provide an opinion as to whether the earlier 2006 diagnoses of neurological disorders were in error and/or if they had since resolved.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Lastly, the Board finds the examination inadequate because the examiner did not review the claims file in connection with the examination despite the August 2013 remand's specific directions that he do so.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Therefore, the Board finds that it must once again remand the appeal to obtain needed medical opinions that are made after a review of the record on appeal.  Id; Also see 38 U.S.C.A. § 5103A(d) (West 2014); Barr, supra; Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment). 

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the appeal is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include all post-July 2006 treatment records from Dr. Cranfill as well as all post-2009 treatment records from St. Bernards Medical Center, The Heartcare Center, and Cardiology Associates, and VA treatment records dated from August 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the August 2013 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's claimed neurological disorder of the left upper extremity.  If the examiner who drafted the August 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner should confirm that a review of the record was conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following inquiries:

(A)  Is it at least as likely as not that the Veteran ever had, or currently has, a diagnosis of a neurological disorder of the left upper extremity at any time since 2006 and, if so, what is the diagnosis? 

(B)  Is it at least as likely as not that any neurological disorder of the left upper extremity diagnosed since 2006 is related to the Veteran's military service, or otherwise had its onset during service, to include as due to his presumed exposure to herbicides coincident with his service in the Republic of Vietnam?  

In providing answers to the above questions, the examiner must specifically discuss the abnormal May 2006 nerve conduction study conducted at St. Bernards Medical Center which were suggestive of a polyneuropathy; the May 2006 and June 2006 treatment records from Dr. Cranfill that diagnosed the claimant with polyneuropathy and neuropathy; and the October 2006 and August 2013 VA examiners findings.  

In providing answers to the above questions, if the examiner finds that the Veteran was not properly diagnosed with a neurological disorder of the left upper extremity at any time since 2006 and/or does not have a current neurological disorder of the left upper extremity, the examiner should provide opinions as to whether the earlier 2006 diagnoses of neurological disorders were in error and/or if the conditions had since resolved.

In providing answers to the above questions, the examiner should also comment on the Veteran's competent lay reports. 

The addendum must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


